        Case 4:18-cv-01562-KAW Document 37-1 Filed 02/04/19 Page 1 of 3



     ANTHONY F. VENTURA, ESQ., SBN 191107
 1 aventura@venturahersey.com
 2 ALEXANDRIA C. KAVALARIS, ESQ., 273522
     akavalaris@venturahersey.com
 3 VENTURA HERSEY & MULLER LLP
     160 West Santa Clara Street, Suite 1575
 4 San Jose, California 95113
 5 Telephone: (408) 512-3022
     Facsimile: (408) 512-3023
 6
   Attorneys for Defendant Martin Mandap
 7 and Defendant Anna Williams aka Anna Mandap,
   individuals.
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
      THE BANK OF NEW YORK MELLON FKA                     Civil Action No. 18-cv-1562 KAW
11    THE BANK OF NEW YORK, AS TRUSTEE
      FOR THE CERTIFICATEHOLDERS OF
12    CWALT, INC., ALTERNATIVE LOAN                         [PROPOSED] ORDER GRANTING
      TRUST 2006-OA14, MORTGAGE PASS-                       DEFENDANT MARTIN MANDAP
13    THROUGH CERTIFICATES, SERIES 2006-                    AND DEFENDANT ANNA
      OA14;                                                 WILLIAMS’S REQUEST TO APPEAR
14                                                          TELEPHONICALLY AT FURTHER
                            Plaintiff,                      CASE MANAGEMENT
15                                                          CONFERENCE
                    vs.
16                                                          [Filed Concurrently With Request]
      MARTIN MANDAP, an individual; ANNA
17    WILLIAMS aka ANNA MANDAP, an                          CMC:
      individual; and DOES 1-10, inclusive,                 Date: February 19, 2019
18                                                          Time: 1:30 p.m.
                            Defendants.                     Ctrm: 4
19                                                          Place: 1301 Clay Street, Ste. 400
                                                                   Oakland, California 94612
20
                                                            Complaint filed: March 12, 2018
21
22
23          Defendant Martin Mandap and Defendant Anna Williams’s motion to appear

24 telephonically at the further case management conference on February 19, 2019 at 1:30 p.m. is
25 GRANTED.
26 //
27 //
28 //
                                                    -1-
     [PROPOSED] ORDER GRANTING DEFENDANT MARTIN MANDAP AND DEFENDANT ANNA WILLIAMS’S REQUEST TO
     APPEAR TELEPHONICALLY AT FURTHER CASE MANAGEMENT CONFERENCE
       Case 4:18-cv-01562-KAW Document 37-1 Filed 02/04/19 Page 2 of 3




 1          Counsel shall comply with the Court's Standing Order on Procedures for Telephonic

 2 Appearances, available online at http://cand.uscourts.gov/kaworders. This includes personally
 3 arranging the telephonic appearance with CourtCall – a paid, private service – in advance of the
 4 hearing date.
 5          IT IS SO ORDERED.

 6 Dated: 2/5/2019
 7                                           By:                                       .
                                                   KANDIS A. WESTMORE
 8                                                 United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
     [PROPOSED] ORDER GRANTING DEFENDANT MARTIN MANDAP AND DEFENDANT ANNA WILLIAMS’S REQUEST TO APPEAR
     TELEPHONICALLY AT FURTHER CASE MANAGEMENT CONFERENCE
